DETAILED ACTION

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claims 1 and 15, “at each occasion” are unnecessary. Please remove.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 does not appear to be consistent with the other aspects of the invention, rendering the claim indefinite. Specifically, the relationship between the differences in temperature is greater than or equal to 31. However, according to the specification, it appears the ratio should be greater than or equal to 0.31.




Allowable Subject Matter
Claims 1 and 3-15 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
US 10,301,432 B2 (“Taylor”), also assigned to Solvay Specialty Polymers USA, LLC, is considered close prior art. Taylor discloses polyarylene ether sulfones and teaches diphenyl sulfone and PAEK. 
However, the prior art, taken alone or in combination, fails to teach a polymer composition comprising a PAEK component satisfying the claimed relationship (Tm-Tc)/(Tm-Tg)>=0.31, 0.5 to 5 wt.% of at least one low MW aromatic compound of formula (I), wherein the polymer composition exhibits a heat of fusion of at least 8 J/g, together in combination with the other limitations of claims 1 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746